Name: Commission Regulation (EEC) No 7/86 of 3 January 1986 fixing the monetary coefficient applicable on imports of dried grapes
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 No L 2/ 10 Official Journal of the European Communities 4. 1 . 86 COMMISSION REGULATION (EEC) No 7/86 of 3 January 1986 fixing the monetary coefficient applicable on imports of dried grapes the marketing year 1985/86 as well as the countervailing charges to be imposed where that price is not observed ; whereas the import prices as set out in Annex II of that Regulation are calculated as specific percentages of the minimum import price ; whereas as a result the monetary coefficient should apply both to the minimum import prices and tu e import prices, HAS ADOPTED THIS REGULATION : Article 1 After having converted the minimum import prices and the import prices as set out in Annexes I and II of Regu ­ lation (EEC) No 2238/85 into one of the following national currencies by applying the agricultural conver ­ sion rate, the resulting amount shall be multiplied by the following coefficient : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 4a (7) thereof, Having regard to Commission Regulation (EEC) No 2237/85 of 30 July 1985 laying down detailed rules for the application of the minimum import price system for dried grapes (3), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 2237/85 provides that the Commission shall fix a monetary coeffi ­ cient equal to the real monetary gap between the agricul ­ tural conversion rate for the currency of a Member State and the central rate, or, where applicable, the market rate when that gap is equal to or more than 2,5 percentage points ; Whereas Article 4 (2) of Regulation (EEC) No 2237/85 provides that the monetary coefficient shall be fixed before the commencement of the marketing year and, subsequently, on the first Monday of the months of November, January, March , May and July ; Whereas Commission Regulation (EEC) No 2238/85 (4), as amended by Regulation (EEC) No 2879/85 (*), fixes the minimum import price applicable to dried grapes during  for the German mark : 0,972  for the Dutch guilder : 0,972  for the Greek drachma : 1,330  for the Italian lire : 1,049  for the pound sterling : 1,050 Article 2 This Regulation shall enter into force on 6 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 January 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73 , 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . (3 OJ No L 209, 6 . 8 . 1985, p. 24 . (4) OJ No L 209 , 6 . 8 . 1985, p . 26 . Is) OJ No L 277, 17 . 10 . 1985, p . 15 .